Citation Nr: 0917379	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-36 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to an effective date earlier than April 7, 2006, 
for the payment of retroactive Dependents' Educational 
Assistance (DEA) benefits, pursuant to Chapter 35 of Title 
38, United States Code.




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





INTRODUCTION

The Veteran had active service from March 1973 to December 
1976.  The appellant is the Veteran's daughter.

In an April 2006 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
granted the Veteran's claim for entitlement to a total rating 
based on individual unemployability due to service-connected 
disability (a TDIU rating), and determined that basic 
eligibility to Dependents' Educational Assistance (DEA) was 
established, effective from November 1, 2005.  

In January 2006, the appellant requested payment of 
retroactive DEA benefits prior to January 31, 2005.  In May 
2006, the RO notified the appellant that her request for 
payment of retroactive DEA benefits was denied.  The 
appellant responded later in May 2006, requesting to continue 
her appeal for payment of retroactive DEA benefits prior to 
January 31, 2005.


FINDINGS OF FACT

1.  The appellant is the daughter of the Veteran, and was 
born in September 1983.

2.  In July 2006, the appellant filed a claim for DEA 
benefits, as well as a request for approval of school 
attendance.  

3.  By April 2006 rating decision, the RO granted the 
Veteran's claim for a TDIU rating and determined that basic 
eligibility to DEA was established, effective November 1, 
2005.  

4.  In a December 2006 letter, the RO advised the appellant 
that she qualified for DEA benefits and that she must choose 
the beginning date for her eligibility period, either 
November 1, 2005 (the date the Veteran became totally 
disabled for VA purposes) or June 6, 2006 (the date of the 
letter informing the Veteran that he was permanently and 
totally disabled due to service-connected disabilities), or 
any date between those two dates.  She was advised that if 
her choice was not received within 60 days from the date of 
the letter, the RO was required by law to change the 
beginning date to April 7, 2006.  

5.  A review of the record shows that the next correspondence 
received from the appellant was in May 2007, when she 
indicated she had been trying to get her retroactive monthly 
education allowance for the Fall of 2005 and the Spring of 
2006, asserting that she had sent the paperwork in November 
2006.  


CONCLUSION OF LAW

The appellant is not eligible for retroactive payment of DEA 
benefits prior to April 7, 2006.  38 U.S.C.A. § 3512(a), (d) 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).




As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties under the 
VCAA.  As set forth in more detail below, the facts in this 
case are not in dispute, and the appeal must be denied as a 
matter of law.  Thus, the Board finds that any deficiency in 
VA's VCAA notice or development action is harmless error.  
See Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is 
not applicable to matters in which the law, and not the 
evidence, is dispositive).

II.  Factual Background

Received from the appellant in July 2006 was an Application 
for Survivors' and Dependents' Educational Assistance (VA 
Form 22-5490).  She also submitted a Request for Approval of 
School Attendance (VA Form 21-674) in which she indicated she 
was enrolled full time at American River College in the last 
school term.  

The appellant also submitted her birth certificate showing 
that she is the daughter of the Veteran and was born in 
September 1983.

In an August 2006 letter, the Muskogee RO advised the 
appellant that her claim for benefits under the DEA program 
had not been approved.  

Received by the Muskogee RO in November 2006 was a copy of 
the April 7, 2006, rating decision in which the Oakland RO 
granted the Veteran's claim for a TDIU rating, effective 
November 1, 2005, and determined that basic eligibility for 
DEA was established, also effective November 1, 2005.  



Received in November 2006 were Enrollment Certifications (VA 
Form 21-1999) for American River College for 8 credit hours 
from August 15 to December 16, 2005, for 10 hours from 
January 17 to May 24, 2006, for 3 hours from March 20 to May 
24, 2006, and for 8 hours from August 21 to December 22, 
2006.

In a letter dated in December 2006, the Muskogee RO advised 
the appellant that she qualified for DEA (Chapter 35) 
benefits, and that she was required to choose the beginning 
date for her eligibility period.  She was advised that the 
choices for the beginning date for her eligibility were 
November 1, 2005 (the date on which the Veteran became 
totally disabled for VA purposes); June 6, 2006 (the date of 
the letter informing the Veteran that he was permanently and 
totally disabled due to his service-connected disabilities); 
or any date between those two dates.  She was advised that, 
in order not to delay her benefits, the RO had chosen April 
7, 2006, as her election date, and that date was chosen 
because it was the date the RO was required to use by law if 
they did not receive an election from her within 60 days.  
She was advised that the most advantageous date for her would 
be November 1, 2005, because she had been enrolled in school 
at that time.  She was also advised that if her choice were 
not received within 60 days from the date of the letter, the 
RO would be required by law to change the beginning date to 
April 7, 2006.  

Received from the appellant in May 2007 was a letter in which 
she indicated she had been trying to get her "retro monthly 
education allowance for Fall of 2005 and Spring of 2006 while 
[she] attended American River College full time".  She 
claimed she had sent the paperwork in November 2006.  

In a June 2007 memorandum to the appellant's folder, it was 
noted that the RO had not conducted an audit of her case 
because the Veteran's dependent (the appellant herein) had 
never elected a date, and that she had been advised in the 
December 2006 letter that April 6, 2006, had been selected 
and that if no election was received from her within 60 days, 
it could not be changed.


In a June 2007 letter, the RO advised the appellant they had 
not received her election as requested in the December 2006 
letter, and, since she had not responded, April 7, 2006, had 
been selected as the effective date for her Chapter 35 
benefits.  She was advised that she could not be paid for any 
training which she had taken before that date.  

In a July 2007 letter, the appellant claimed she had sent in 
an election letter, choosing November 2005 as the effective 
date for the start of her education benefits, and that she 
was not sure why the RO did not receive the letter.  She 
contended that she had not received instructions regarding 
the need for proof of delivery of the mail, and had not 
thought about that.  She requested that her education 
benefits starting date be November 2005, so that she could 
receive benefits for courses in the Fall of 2005 and Spring 
of 2006.

In her substantive appeal (VA Form 9) received in October 
2007, the appellant claimed "the election letter was sent to 
VA in December 2006", and that she had enclosed a copy of 
the letter for review.  She indicated she did not have proof 
of delivery of her election letter.  She hoped that VA could 
"tell by the fact that [she] did fill out all of the 
paperwork in November 2006, that [she] did have every 
intention of using the November 2005 date as [her] election 
date.  She hoped that could serve as proof of her intent.  
The enclosure to her Form 9, however, is a copy of a previous 
letter which appears in the file, and the earlier copy is 
date-stamped as received by the Education office at the RO in 
June 2007.

II.  Analysis

The basic beginning date for the utilization of DEA benefits 
by an eligible child of a veteran is his or her (in this cae, 
her) 18th birthday, or the date of her successful completion 
of secondary schooling, whichever is the earlier date.  
38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(a).  A child's 
period of eligibility may, however, begin after her 18th 
birthday if VA first finds the veteran has a permanent and 
total disability (P&T) after the child's 18th birthday but 
before the child's 26th birthday.  38 U.S.C.A. § 3512(a); 38 
C.F.R. § 21.3041(b)(2).  If the effective date of the P&T 
rating occurs after the child's 18th birthday but before the 
child's 26th birthday, the child may elect the beginning date 
of his or her eligibility, pursuant to 38 C.F.R. 
§ 21.3041(b)(2)(ii).  The child can elect as a beginning 
date:  (A) the effective date of the P&T rating; (B) the date 
VA notifies the veteran of the veteran's P&T rating; or (C) 
any date in between.  Id.

If VA "first finds" that the parent from whom eligibility 
is derived has a service-connected P&T disability rating 
after the eligible person's 18th birthday, but before his or 
her 26th birthday, the eight-year period of eligibility shall 
begin on the date elected by that person to be the beginning 
date if:  (A) the Secretary approves the beginning date; (B) 
the eligible person elects that beginning date within 60 days 
of written notice by VA of that person's opportunity to make 
such election, such notice including a statement of the 
deadline for the election imposed under this subparagraph; 
and (C) that beginning date is the effective date of the 
rating or date of notification to the veteran from whom 
eligibility is derived establishing a P&T rating, whichever 
is more advantageous to the eligible person.  38 U.S.C.A. 
§ 3512(a)(3, (d); 38 C.F.R. § 21.3041(i).  

VA must provide written notice to the child, identifying the 
beginning dates the child may choose from and must contain a 
statement that the child must make the election within 60 
days of the date of the written notice.  If the child does 
not elect a beginning date within 60 days of VA's written 
notice, the beginning date for the period of eligibility will 
be the date of VA's decision that the veteran has a P&T 
disability.  38 C.F.R. § 21.3041(1).

In other words, and as applicable to this case, if VA 
determines that a veteran has a P&T disability between his 
dependent child's 18th and 26th birthdays, and the dependent 
child so elects, the period of eligibility may begin on the 
effective date of the permanent and total rating, or the date 
of the decision establishing such a rating, or else any date 
in between, whichever is more advantageous to the dependent.  

The record reflects that in this case, by April 2006 rating 
decision, basic eligibility for DEA was established, 
effective November 1, 2005.  The appellant had already filed 
an Application for Survivors' and Dependents' Educational 
Assistance (VA Form 22-5490) in July 2006 (which had been 
denied at that time because the Muskogee RO was unaware of 
the April 2006 rating decision).  

Then, in November 2006, the Muskogee RO received a copy of 
the April 2006 rating decision, and granted the appellant's 
claim.  In a letter dated in December 2006, the Muskogee RO 
advised the appellant that she qualified for DEA benefits, 
and that she needed to choose the beginning date for her 
eligibility period.  She was also advised that, if her choice 
were not received within 60 days from the date of the letter, 
the RO was required by law to set the beginning date at April 
7, 2006.  

Thus, in order to elect her beginning date for eligibility, 
the appellant would have needed to respond by February 2007.  
38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(i).  A review of the 
record, however, shows that no further correspondence was 
received from the appellant until May 2007, when she sent a 
letter indicating she had been trying to get retroactive 
monthly education benefits for the Fall of 2005 and Spring of 
2006, claiming she had sent paperwork in November 2006.  At 
that time she made no reference to any correspondence sent in 
December 2006 (or at any subsequent date within the 60-day 
period allowed).  

Although the appellant has claimed she did respond to the 
RO's December 2006 letter, and did elect November 2005 as the 
beginning date for her DEA eligibility, there is no such 
correspondence of record to confirm her election, as required 
by law.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21. 3041(1).  The 
applicable statute and regulation are clear that the 
appellant must elect a beginning date within 60 days from the 
date of VA's written notice of election to her, and that if 
she does not make an election within 60 days, the beginning 
date will be the date of VA's decision that the veteran has a 
P&T disability, which in this case was April 7, 2006.  
38 U.S.C.A. § 3512(a); 38 C.F.R. § 21. 3041(1). 

The Board appreciates the appellant's sincere assertion that 
she intended to designate a date in November 2005 as her 
election date for DEA benefits.  Unfortunately, however, 
because no response from the appellant was received within a 
timely manner to VA's written notice of December 2006, she 
did not make an election within 60 days of that notice, and 
her claim for an effective date earlier than April 7, 2006, 
for the payment of retroactive DEA benefits must be denied.


ORDER

An effective date earlier than April 7, 2006, for the payment 
of retroactive DEA benefits is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


